Citation Nr: 1209621	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  00-15 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from February 25, 1976 to August 25, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1999 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefit sought on appeal.

In April 2001, the Board remanded this claim to obtain any outstanding private treatment records, to obtain any lay statements in support of the Veteran's claim, to verify any alleged stressors, and to obtain a VA compensation examination.  The Veteran was subsequently afforded a Decision Review Officer hearing in October 2002.  A transcript of that proceeding has been associated with the Veteran's claims file.  Following completion of the Board's remand directives, the Veteran's claim was denied in a May 2003 Board decision.  Thereafter, the Veteran appealed his claim to the United States Court of Appeals for Veterans Claims (Court).  In October 2006, the Court issued a Memorandum Decision, which vacated the Board's May 2003 decision, and remanded the matter back to the Board for additional development.  

In October 2008, the Board remanded the Veteran's claim to provide him with appropriate notice of VA's duties to notify and assist him with respect to a claim for a personal assault and he was provided with a new VA compensation examination.  In November 2009, the Board again denied the Veteran's claim.  Again, the Veteran appealed to the Court, which issued a second Memorandum Decision in September 2011, which vacated the November 2009 Board decision and remanded the matter back to the Board for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  Specifically, the Veteran alleges that he currently suffers from PTSD as a result of his treatment by his drill sergeant, who kicked him down a flight of stairs.

The Board denied the Veteran's claim in May 2003 and November 2009.  In the September 2011 Memorandum Decision, the Court found that in rendering it's November 2009 decision, the Board relied upon an inadequate medical examination to deny the Veteran's claim for benefits for PTSD.  Specifically, the Court found that because the Board relied on an inadequate medical examination to conclude that there was no evidence to corroborate the Veteran's in-service stressor, the underlying basis for the Board's conclusion (that the Veteran lacked a current diagnosis of PTSD) was flawed.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the Court held that when VA provides a veteran with a medical examination related to a claim for service connection, the examination must be adequate.  

As such, the Veteran must be provided with a new VA mental disorders examination that (1) considers the Veteran's in-service discipline problems, (including his periods of absence without leave) particularly those that post-dated his alleged assault; (2) discusses the Veteran's purported behavior changes after the alleged assault (as described in lay statements from his family members); and (3) supports any conclusions reached with adequate rationale.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to obtain any outstanding mental health VA and private treatment records for the Veteran, dated from February 2009 to the present.  Any response received in association with these requests should be memorialized in the Veteran's claims file.

2.  Thereafter, the AMC should schedule the Veteran for a new mental disorders compensation examination, with a VA psychiatrist, to determine the nature and etiology of his claimed psychiatric disorder.  The VA examiner should thoroughly review the Veteran's claims file and a complete copy of this remand in conjunction with the Veteran's examination.  The VA examination report should indicate this has been accomplished.  The VA examiner is requested to address the following:

(a)  State whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's in-service behavior, including any disciplinary problems, absence from service without permission, and behavior changes, are consistent with his claimed in-service personal assault and indicate whether a personal assault occurred.

The VA examiner must provide a rationale for all opinions expressed.  

In providing this opinion, the VA examiner should specifically address any behavior changes before and after the alleged assault, which was claimed to have occurred during basic training.  The lay statements of the Veteran's family members must be specifically addressed.  If the VA examiner determines that it is impossible to provide any part of the requested opinion without resort to speculation, this should be noted with the specific reasons that an opinion could not be rendered.

(b)  Thereafter, the VA examiner should state whether the Veteran suffers from any psychiatric disorders and specify each diagnosis.

(c)  For each diagnosis provided, state whether it is at least as likely as not (50 percent or more likelihood) that the Veteran suffers from each condition as a result of his military service.

(d)  If the Veteran is diagnosed with PTSD, state whether it is at least as likely as not (50 percent or more likelihood) that the Veteran suffers from this condition as a result of his in-service stressor.

The Board stresses the importance of a thorough and specific rationale for each diagnosis and opinion rendered.  The VA examiner is requested to specifically indicate which medical treatise evidence was used in rendering each opinion and the rationale there for.  The examination report must be typed.

3.  Thereafter, the AMC must review the Veteran's claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


